TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-21-00312-CR



                              Joseph Pastquinel Scott, Appellant

                                                v.

                                  The State of Texas, Appellee


             FROM THE 426TH DISTRICT COURT OF BELL COUNTY
        NO. 75561, THE HONORABLE FANCY H. JEZEK, JUDGE PRESIDING


                            MEMORANDUM OPINION


               Appellant Joseph Pastquinel Scott seeks to appeal a judgment of conviction for

aggravated sexual assault. See Tex. Penal Code § 22.021. The trial court has certified that this is

a plea-bargain case and appellant has no right of appeal. Accordingly, we dismiss the appeal for

want of jurisdiction. See Tex. R. App. P. 25.2(a)(2), (d).



                                              __________________________________________
                                              Edward Smith, Justice

Before Chief Justice Byrne, Justices Kelly and Smith

Dismissed for Want of Jurisdiction

Filed: March 17, 2022

Do Not Publish